Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 1 of 12




   EXHIBIT A
                   Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 2 of 12




                                            Commonwealth of Massachusetts

            MIDDLESEX,SS.                                               TRIAL COURT OF THE COMMONWEALTH
                                                                        SUPERIOR COURT DEPARTMENT
                                                                        CIVIL. DOC=T No..        1]·aSgC



            V.

            L.S. ThatBa,t A, bErDAwrs)
            ass+a w £$Fj rMas{s» rd    c.ieh, "T-st
                                     SUMMONS

            THIS SUMMONS IS DIRECTED TO               L\.<:,. \"'--'S\-!e~"'- [\)A . (Defend~nt's name),                  ~   _,.._
                                                     os 'vstez                   t.©Rog f\st» {asrcc»who fr-S
            You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
            Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
            filed in the Ald\es&X S'lay&-IV Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

 1.         You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
            the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
            opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
            to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
            extension of time in writing from the Court.
 2.         How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
      copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do lg}"ju,q
   a. Filing your signed original response with the Clerk's Office for Civil Busin@SS..,,'€gr
                                                                                                                     .266 ada Gk
                                                                                                              court. 9,yd las»
hobar f\ Ord L (address), by mail or in person, AND
       b.   Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
            address:           4.   £                       9lb3dgz. 4ad                S-boss-- rf\ 0r77}%
 3.,        What to include in your response       An "Answer" is one-type of response to a Complaint. Your Answer
            must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
            Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
            use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
            based on the same facts or transaction described in the Complaint, then you must include those claims
            in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
            lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
            Answer or in a written demand for a jury trial that you must send to the other side and file with the
            court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
            "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
            to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
            you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
            described in the rules of the Court in which the complaint was filed, available at
            www.mass.gov.courts/case-legal-res/rules of court.
            Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 3 of 12




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courls/selfhelp.
5.   Required information on all filings: The "civil docket number" appearing at the top of this notice is the
     case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself as the "Defendant."

     Witness Hon. Judith Fabricant, Chief Justice on           L\l()\JLa,-.\:lor .)(.    201.
            -%
     C erk-Magistrate



     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
     summons before it is served on the Defendant.




                                           PROOF OF SERVICE OF PROCESS

               [hereby certify that on,20,l served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, in the
     following manner (See Mass. R. Civ. P 4(d)(1-5)):




     Dated:                                    .   20                 Signature:                                            _



     N.B.     TO PROCESS SERVER:


              PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                                               .20
                                Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 4 of 12
                                                                   DOCKET NUMBER
                                                                                      Trial Court of Massachusetts
            CIVIL TRACKING ORDER
                   (STANDING ORDER 1- 88)                          iseicvozsee '      The Superior Court
CASE NAME:
                                                                                        Michael A. Sullivan, Clerk of Court
     Dickey, James vs. U.S. Trust Bank, NA, as Trustee for LSF9 Master
                                                                                        Middlesex County
     Participation Trust et al
TO: James Dickey                                                                      COURT NAME & ADDRESS
                                                                                        Middlesex County Superior Court - Woburn
      8 New Bridge Road
                                                                                        200 Trade Center
      Sudbury, MA 01776
                                                                                        Woburn, MA 01801




                                                           TRACKING ORDER - F - Fast Track
                   You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88. The order requires that the various stages of litigation described below must be completed not later
    than the deadlines indicated.


                     STAGES OF LITIGATION                                                    DEADLINE

                                                                                   SERVED    BY   FILED BY             HEARD BY


     Service of process made and return filed with the Court                                       12/03/2019

   [Response to the complaint filed (also see MRCP 12)                                             01/02/2020

     All motions under MRCP 12, 19, and 20                                         01/02/2020      02/03/2020          03/02/2020

     All motions under MRCP 15                                                     01/02/2020      02/03/2020          03/02/2020

     All discovery requests and depositions served and non-expert
                                                                                   06/30/2020
     depositions completed

     All motions under MRCP 56                                                     07/30/2020


     Final pre-trial conference held and/or firm trial date set                                                        12/28/2020

     Case shall be resolved and judgment shall issue by                                                              09/03/2021




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to




 DATE ISSUED                             ASSISTANT CLERK                                                     PHONE

      09/04/2019                            Arthur T DeGuglielmo                                                (781)939-2757

Date/Time Printed: 09-04-2019 09.33:13                                                                                            SCV0261 08/2018
         Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 5 of 12




                          COMMONWEALTH OF MASSACHUSETTS

    MIDDLESEX, ss.                                     SUPERIOR COURT DEPARTMENT
                                                        CIVIL. ACTION NO- [q. 9.5'%- 8


                                                          )
    JAMES DICKEY,                                         )
                          Plaintiff,                      )
                                                          )
    V.                                                    )
                                                          )
    U.S. TRUST BANK, NA, as Trustee for LSF9              )
    MASTER PARTICIPATION TRUST,                           )
                           Defendant,                     )
                                                          )
    Andrew Schena,                                        )
                           Defendant,                     )
                                                          )
    497 E FOURTH ST LLC,                                  )
                           Defendant,                     )
                                                          )
    Commonwealth Cooperative Bank,                        )
                           Defendant,                     )
                                                          )
                                                                                 FiiEpy (
    David O'Donnell,                                      )               IN THE OFFICE OF THE
                           Defendant,                     )              CLERK OF COURTS
                                                                      Fon THE COUNTY OF MIDDLESEX
                                                          )
    Patricia Gillespie,                                   )                 SEP 0 4 2019
                           Defendant.                     )
    __________________                                    )




                                       VERIFIED COMPLAINT

            The plaintiff, James Dickey, by this action claims that the defendant U.S. Bank

    Trust, N.A., as Trustee for LSF9 Master Participation Trust ('U.S. Bank") violated the usury

    statute, constitute unfair business practices and seek to determine the validity or extent of the

    mortgage interests that were held by U.S. Bank on the real estate property owned by the




r
      Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 6 of 12



defendant James Dickey located at 497 East Fourth Street, South Boston, Massachusetts

("the Property"), and further files this action to challenge a foreclosure sale/foreclosure by

entry of the Property conducted by U.S. Bank.

                                          The Parties

         l.      Plaintiff James Dickey, is a resident of Sudbury, Massachusetts, who

acquired rights to the Property by a deed executed by East Fourth Street LLC.

         2.      Defendant U.S. Bank Trust, N.A.,as Trustee for LSF9 Master Participation

Trust, is believed to be a national association with a usual place of business at 13801

Wireless Way, Oklahoma City, OK 73134.

         3.      Defendant /Andrew Schena, is believed to reside in Blackstone,

Massachusetts.

         4.      Defendant497 E FOURTH ST LLC is believed to be a Massachusetts limited

liability company with a usual place of business at 611 E. Broadway, South Boston, MA

02127.

         5.      Defendant Commonwealth Cooperative Bank is believed to be a

Massachusetts bank with a usual place of business at 1172 River Street, Hyde Park, MA

02136.

         6.      Defendant David O'Donnell is believed to reside in San Francisco,

California.

         7.      Defendant Patricia Gillespie is believed to reside in San Francisco,

California.




                                                2
I
         Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 7 of 12




                                        Factual Background

           8.       In 2012,the Property was placed into receivership, pursuant to M.G.L chapter

    Ill, section 127l (the "Receivership Statute"), by the Boston Housing Court, (for the

    purpose of changing ownership of the property).

           9,      On April l, 2016,the Plaintiff filed an injunction in the Federal District Court

    (Dickey v. City of Boston, 16-cv-10636-LTS), asking that the foreclosure of the Property be

    postponed due to the questionable nature of the pending foreclosure. The Federal Court

    declined to issue an injunction and further refused to consider any part of the case presented,

    (the case questioned whether the Receivership Statute allows the Boston Housing Court to

    seize real property).

            10.     On May4,2016.U.S. Bank conducted a foreclosure sale of the Property,

    alleging that the Plaintiff' owed more than $400,000.00 on the foreclosed mortgage.

    Defendant Andrew Schena was the highest bidder at the auction for the Property.

            1l.     Onor about May 16,2016,U.S. Bank filed a motion with the Boston

    Housing Court, asking that the Housing Court order U.S. Bank to turn over the anticipated

    excess of the foreclosure sale to the Boston Housing Court. At that time U.S. Bank was not

    a party to the ongoing receivership case. The Boston Housing Court ordered the funds from

    the foreclosure sale be deposited into an interpleader court action in the Superior Court,

    which was removed to the Federal District Court and subsequently dismissed by the Federal

    Court as being inappropriate.

            12.     On May 16,2016,Andrew Schena assigned his bid, (obtained at the

    foreclosure sales of the Property under a memorandum of sale), to 497 E 4" Street LLC;




                                                   3

r
      Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 8 of 12




the assignment was subsequently recorded at the Suffolk County Registry of Deeds (the

"Registry") on September 7, 2016.

        13.     On September 7, 2016,a foreclosure deed was recorded at the Registry,

conveying the Property to 497 E 4th Street LLC. (A Certificate of Organization for 497 E

4th Street LLC was subsequently filed with the Secretary of State on April 11, 2019). A

Certificate of Entry was also recorded at the Registry on September 7, 2016, indicating that

U.S. Bank entered on to the Property.

        14.     On September 7, 2016, defendant 497 E FOURTH ST LLC executed a

mortgage on the Property in favor of defendant Commonwealth Cooperative Bank, (which

was subsequently released on or about May 16, 2019).

        15.     On September 29, 2016, the court appointed receiver for the Property filed a

motion to discharge the receiver; the Boston Housing Court dismissed the receivership

action on November 4, 2016.

        16.     Sometime prior to the filing of the instant case, U.S. Bank disbursed

approximately $38,000.00 from the foreclosure proceeds to the Boston Housing Court's

receiver to satisfy the receiver's anticipated lien, (the court appointed receiver has yet to file

a lien with the Suffolk County Registry of Deeds, furthermore, upon information and belief,

at the foreclosure sale the auctioneer indicated that the Property was being sold subject to the

receiver's lien).

        I7.     On/April 11,2019,497 E FOURTH ST LLC executed a deed in favor of

defendants David O Donnell and Patricia Gillespie for the Property. This deed indicates

that the limited liability company known as 497 E FOURTH ST LLC is also known as 497

E. 4 Street LLC.



                                                 4
      Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 9 of 12




                                             Count I
                            (Violation of Mass. Gen. L. ch. 271, $ 49)
                                   (as to Defendant U.S. Bank)

        18.    Plaintiff repeats, re-alleges and incorporates herein by reference the

allegations set forth in paragraphs I through I7 inclusive of this Verified Complaint

("Complaint') as if fully set forth herein. As described more fully above, the apparent

interest charged to the Plaintiff by U.S. Bank exceeded the maximum rate permitted under

Mass. Gen. L. ch. 271, $ 49, as the balance of'the mortgage was alleged to be in excess of

$200,000.00 of the original mortgage amount.

                                            Count IH


                                       (Fraud and Deceit)
                        (as to Defendants U.S. Bank, Andrew Schena
                              and 497 F FOURTH STREET LLC)

        I9.    Plaintiff re-alleges and incorporates herein by reference the allegations set

forth in paragraphs I through 18 inclusive of this Complaint as if fully set forth herein.

        20.    Asset forth in more detail above, U.S. Bank recorded the foreclosure deed

beyond the amount of time allowed by the foreclosure sale. Furthermore, the highest bidder

was an associate of the Boston Housing Court's receiver; the foreclosure conducted by U.S.

Bank was a sham, constituting fraud and deceit by U.S, Bank, Andrew Schena and 497 FE

FOURTH ST LLC. U.S. Bank subsequently paid the receiver $38,000.00 without authority

to do so.

        2l.    Asa direct result of the Defendants' fraud and deceit, the Plaintiff suffered

substantial financial damages including the potential loss of the Property due to the May 4,

2016 foreclosure auction.




                                                5
       Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 10 of 12




                                           Count IHI
                (Breach of Implied Covenant of Good Faith and Fair Dealing)
                                (as to Defendant U.S. Bank)

       22.      Plaintiff repeats, re-alleges and incorporates by reference herein the

allegations set forth in paragraphs I through 21 inclusive of this Complaint as if fully set

forth herein.

        23.     Implied in every contract is a covenant of good faith and fair dealing. This

covenant imposes on the parties to the agreement the mutual obligation to take all steps

reasonably necessary to effectuate the objectives of the agreement and to refrain from acting

in any manner which damages or destroys the objectives of the agreement.

        24.     U.S. Bank had a duty to refrain from taking any action that would diminish or

destroy the value of the mortgage with Plaintiff, or otherwise fail to fulfill their obligations

and take all reasonable steps necessary to do so.

        25.     By U.S. Bank's actions and inactions, as described more fully above, (and by

conducting the foreclosure sale while the Property was the subject of a receivership), U.S.

Bank destroyed the benefits of the bargain to which Plaintiff was entitled causing Plaintiff to

suffer substantial harm and damage.

                                            Count IV
                    (Wrongful Foreclosure against Defendants U.S. Bank,
                    Andrew Schena, and 497 E FOURTII STREET LLC)

        26.     Plaintiff repeats, re-alleges and incorporates herein by reference the

allegations set forth in paragraphs I through 25 inclusive of this Complaint as if fully set

forth herein.

        27.     On September 7, 2016, the foreclosure deed was recorded; at the time of the

execution and recording of the deed, both U.S. Bank and Andrew Schena had no authority




                                                6
     Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 11 of 12




to execute or record the deed as Andrew Schena failed to comply with the provisions of the

foreclosure sale by completing the sale within the 30 days. Furthermore, the foreclosure

deed transferred the Property to a non-existent limited liability company, (a Certificate of

Organization for 497 E. 4th Street LLC was subsequently filed on April 11, 2019, more than

a year after the foreclosure deed was recorded). Defendant 497 E FOURTH ST LLC

subsequently executed a mortgage in favor of Commonwealth Cooperative Bank on the

Property, but had no authority to do so.

       28.     An actual controversy has arisen because U.S. Bank has recorded a

foreclosure deed and taken possession of the Property without the authority to do so, (the

Plaintiff alleges that the foreclosure deed is without merit and should be void as a direct

result of U.S. Bank's unfair or deceptive acts or practices, and as the foreclosure deed

transfers the Property to a non-existent entity), the Plaintiff has suffered substantial

damages.

                                            Count V

                               (Declaratory Relief. G.L. c. 231A)
                                     (as to all Defendants )

        29.     Plaintiff repeats and re-alleges paragraphs I thru 28 as if fully set for herein.

       30.      The Plaintiff is seeking a declaration of this Court, pursuant to the

Massachusetts G.L. c. 231A, to determine the validity of the above mentioned foreclosure

sale and corresponding deed, and the validity of the entry to foreclose the mortgage, and

further asks that this Court declare the Foreclosure Deed and the Certificate of Entry are

void, and further declare that subsequent deeds and mortgages executed by U.S. Bank's

successors as being invalid and void.




                                                7
    Case 1:19-cv-12504-FDS Document 4-1 Filed 12/12/19 Page 12 of 12




                                PRAYERS FOR RELIEF

      WHEREFORE, plaintiff James Dickey prays that this Court:

      a.      Enter a judgment in its favor on all Counts of this Complaint;

      b.      Award plaintiff James Dickey all damages it proves at trial to have suffered
              as a result of the conduct of defendants U.S. Bank, Andrew Schena and 497 E
              FOURTH ST LLC;

      c.      Declare the above mentioned Foreclosure Deed and Certificate of Entry as
              being invalid and void, and further declare subsequent deeds and mortgages
              executed by U.S. Bank's successors as being invalid and void.

      d.      Award plaintiff James Dickey such other and further relief that justice so
              requires.


      PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY ON ALL CLAIMS SO
TRIABLE.
                                            Respectfully submitted,
                                             by Pro Se Plaintiff:




    September 4, 2019                         James Dickey
                                              8 NewBridge Road
                                              Sudbury, MA 0 l 776
                                              978.443.2504
                                             jim.south.boston@hotmail .com




           PLAINTIFF JAMES DICKEY'S VERIFICATION OF COMPLAINT

       I, James Dickey, do hereby depose under the pains and penalties of perjury that I
have read the foregoing complaint and attest and that I believe that, to the best of my
knowledge, the complaint is true and accurate.




                                             8
